Appeal from a decision of the Workers' Compensation Board, filed March 7, 1973. The board found: "Upon review of the evidence in the record, the Board Panel finds that the employer was not prejudiced by claimant’s failure to give written statutory notice as the employer had knowledge of the incident, that the claimant received proper medical treatment, and that his failure to give proper notice is therefore excused. The Panel further finds that payments made to the claimant by the employer were with the knowledge that claimant’s injury arose in the course of employment and that they therefore constitute advance payment sufficient to waive the claim filing requirement under Section 28 of the Workmen’s Compensation Law.” The issues were factual and there is substantial evidence to sustain the finding of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, Mikoll and Herlihy, JJ., concur.